                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                      NO. 7:20-CR-198-BR

UNITED STATES OF AMERICA                    )
                                            )
           v.                               )        ORDER
                                            )
MICHAEL LANE BREEDEN                        )


       This matter is before the court on defendant’s pro se motions for expert services and to

reconsider the court’s 21 July 2021 order denying his motion to suppress and dismiss. (DE ##

61, 62.)

       On 4 May 2021, by a superseding indictment, the grand jury charged defendant with

being a felon in possession of a firearm and being a felon in possession of ammunition. (DE #

21.) On 19 May 2021, defendant was arrested, and at defendant’s initial appearance, and

because defendant demonstrated eligibility for appointment of counsel at government expense,

the court directed the Federal Public Defender to represent defendant. (DE # 28.) However,

because defendant expressed a desire to represent himself, defense counsel filed a motion to

withdraw. (DE # 26.) Five days later, U.S. Magistrate Judge Robert B. Jones, Jr. held a hearing

on the motion, permitted defendant to represent himself in this matter, and appointed standby

counsel “to provide assistance as specifically requested by Defendant with pretrial matters,”

including “obtaining investigatory or other services, and trial preparation.” (5/24/21 Order, DE #

34, at 3.) On 27 May 2021, the court entered a scheduling order setting the deadline for filing of

all pretrial motions by 23 June 2021 and arraignment and trial for 12 July 2021. (DE # 35.) On

28 June 2021, through standby counsel, defendant sought leave to file two pretrial motions out of

time. (DE # 37.) The court allowed defendant to file his motions out of time and continued




           Case 7:20-cr-00198-BR Document 63 Filed 08/04/21 Page 1 of 5
arraignment and trial to the current setting of 9 August 2021 to allow the court sufficient time to

rule on the motions. (6/29/21 Order, DE # 39.) A month later and approximately one and one-

half weeks prior to arraignment and trial, defendant mailed the instant motions to the court.

         First, defendant requests an expert on “trauma victims.” In support of this request,

defendant states, “When witnesses see up-close someone getting shot, [that] can put that person

in shock. This shock can cloud their memory on what they have seen and heard. Trauma

victims in a lot of situations can’t remember correctly what they heard or seen.” (Mot., DE # 61,

at 1.) Defendant appears to intend to use the assistance of the proposed expert to attack the

credibility of the witnesses to a shooting, (see id at 1-2), one of whom identified defendant as the

shooter, (see 7/21/21, DE # 50, at 7 (recounting eyewitness statement identifying defendant as

the shooter)).

         The court may authorize defendant to obtain the services of an expert upon finding “that

the services are necessary and that the person is financially unable to obtain them.”1 18 U.S.C. §

3006A(e)(1). Not only is defendant’s motion untimely under the scheduling order, but also,

defendant has failed to show the services are necessary for an adequate defense. It is within the

jury’s common knowledge and experience that persons witnessing a traumatizing event or in a

stressful situation may not correctly recall details of the event or situation. See United States v.

Baylor, No. 3:11-CR-64, 2011 WL 5910061, at *6 (E.D. Va. Nov. 28, 2011) (“Everyday human

experience teaches us that stress often has an adverse impact on [identification] performance, and

there is reason to believe that an average juror is perfectly capable of applying that knowledge to


1
  The statute directs that the court make its determination “after appropriate inquiry in an ex parte proceeding.” 18
U.S.C. § 3006A(e)(1). Because defendant did not designate the document as sealed or otherwise indicate it was
submitted ex parte, the Clerk publicly filed it in cm/ecf, and it was automatically served on the government.
Because the “cat is out of the bag,” the court finds it would serve no purpose to consider the document and rule ex
parte. Cf. Lawson v. Dixon, 3 F.3d 743, 750-52 (4th Cir. 1993) (where the petitioner filed ex parte a motion for
appointment of a psychiatric expert, holding it was error (although not reversible) for the court to fail to adjudicate
the motion ex parte).

                                                           2

             Case 7:20-cr-00198-BR Document 63 Filed 08/04/21 Page 2 of 5
the context of the fear-induced stress of a robbery. Expert testimony on the factor of stress is

within the jury’s common knowledge, and therefore would not be helpful.”), aff’d, 537 F. App’x

149 (4th Cir. 2013). Therefore, defendant does not need the assistance of an expert in this

regard, and the court will deny his motion for expert services.

        Second, defendant seeks reconsideration of the court’s order denying his motion to

suppress and dismiss.

        [W]here, as here, a party in a criminal case moves for reconsideration, “it is within
        the sole discretion of the district court as to whether the granting of the motion . . .
        is appropriate.” And because “there is no provision in the Federal Rules of Criminal
        Procedure governing motions for reconsideration,” district courts are “guided by
        the standard set in the Civil Rules”; thus, parties generally must provide one of
        three grounds for reconsideration: (i) “to accommodate an intervening change in
        controlling law;” (ii) “to account for new evidence not available at the time of the
        ruling at issue”; or (iii) “to correct a clear error of law.” Moreover, it is well-settled
        that “a motion to reconsider cannot appropriately be granted where the moving
        party simply seeks to have the Court ‘rethink what the Court has already thought
        through—rightly or wrongly.’”

United States v. Clenney, No. 1:09CR135, 2009 WL 10677501, at *2 (E.D. Va. July 15, 2009)

(quoting United States v. Dickerson, 971 F. Supp. 1023, 1024 (E.D. Va. 1997)) (alterations

omitted).

        The court notes that defendant’s arguments concern only the denial of his motion to

suppress. Defendant argues that the court erred in concluding Detective Rozier’s reliance on the

subject search warrant was objectively reasonable even though the only information his affidavit

contained linking defendant to the place to be searched was that he saw defendant walking in the

front yard of the property. (See Mot., DE # 62, at 1-2.) He further argues Detective Rozier

omitted information from the warrant which would have negated probable cause. (See id. at 3.)

The court has thoroughly considered these issues, (see 7/21/21 Order, DE # 50, at 7-8, 11), and

will not revisit its decision.



                                                    3

            Case 7:20-cr-00198-BR Document 63 Filed 08/04/21 Page 3 of 5
        Defendant also contends the court should reconsider its denial of his motion to suppress

because the search warrant and application violate the North Carolina Constitution and various

North Carolina statutes pertaining to the contents of search warrants and applications and service

thereof. (See Mot., DE # 62, at 3-4 (citing N.C. Const., Art. I, § 20; N.C. Gen. Stat. §§ 15A-244,

-246, -252).) Defendant’s reliance on the state’s constitutional and statutory law as a basis for

suppression is misplaced. See United States v. Clyburn, 24 F.3d 613, 616-17 (4th Cir. 1994)

(“[T]he Fourth Amendment, not federal rules or state law, governs the admissibility of evidence

obtained by state officers but ultimately used in a federal prosecution. . . . [T]he Fourth

Amendment provides the only proper standard for determining whether evidence seized by state

officials pursuant to a state warrant is admissible in federal court.” (footnote omitted)).

        Finally, in his motion for reconsideration, defendant makes several requests. He seeks

production of Christine Hunt’s criminal and “drug rehab” records, and Robeson County

Department of Social Services’ records regarding the removal of her children due to her drug

use. (Mot., DE # 62, at 4.) If the government intends to call Christine Hunt as a witness at trial,

and if it has not already done so, it shall produce a copy of her criminal record to defendant prior

to jury selection. Insofar as the government possesses the other records defendant requests, and

they have not been produced to defendant, the government shall file those records with the court

under seal, and the court will examine any such records in camera to determine whether they

adversely affect the credibility of Hunt and should be disclosed to defendant. If the government

does not possess those records, it shall file a notice to that effect.

        Also, defendant requests a subpoena be issued to Elizabeth Hunt, Christine Hunt’s

daughter. (Id.) Nearly three weeks ago, U.S. Magistrate Judge Robert T. Numbers, II denied

defendant’s request to subpoena Elizabeth Hunt, “without prejudice to his ability to renew the



                                                    4

           Case 7:20-cr-00198-BR Document 63 Filed 08/04/21 Page 4 of 5
request with a proper showing of why [her] testimony is necessary to prepare an adequate

defense.” (7/16/21 Order, DE # 45, at 5.) Defendant now claims that Elizabeth Hunt was at the

victim’s residence the night of the subject shooting and she “may have seen the [shooting]

suspect up close.” (Mot., DE # 62, at 4.) Therefore, her testimony may be relevant to

defendant’s case. However, because defendant delayed in his request, it is unlikely the United

States Marshal can affect service of any subpoena issued now in time for trial. See Local

Criminal Rule 17.1 (“Subpoenas for witnesses in criminal cases shall be delivered to the United

States Marshal or other person qualified to make service at least 7 days prior to the Monday of

the week in which the case is set for trial. The failure of the Marshal or other qualified person to

serve a subpoena not delivered within this time period shall not constitute sufficient cause for a

continuance.”). Nonetheless, the court permits a subpoena to be issued to Elizabeth Hunt. If

defendant intends to call Elizabeth Hunt as a witness at trial, defendant shall prepare that

subpoena, by requesting assistance from standby counsel, and submit it to the Clerk for issuance.

Defendant is warned that the court will not delay the trial if the United States Marshal is unable

to serve any such subpoena in time for the witness to testify.

       In summary, defendant’s motion for expert services is DENIED. His motion for

reconsideration is ALLOWED to the extent he seeks discovery of Christine Hunt’s criminal

record and to the extent he seeks a trial subpoena for Elizabeth Hunt. Otherwise, defendant’s

motion for reconsideration is DENIED, subject to the court’s review of any documents the

government may file under seal for the court’s in camera review.

       This 4 August 2021.


                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge

                                                  5

           Case 7:20-cr-00198-BR Document 63 Filed 08/04/21 Page 5 of 5
